Mr. Justice Hutchison
delivered the opinion of the court.
By the terms of subdivision 5 of section 2 of the Mortgage Daw (Comp. Stat. 1911, sec. 6686) contracts of lease for a term shorter than six years are eligible to record if they contain “a special agreement between the parties that they be recorded.” An acting registrar of property refused to record a notarial instrument in which the lessors ratified an agreement of lease into which they had previously entered. The reason assigned was that the original contract did not contain the special agreement required by article 2, supra. The original contract reads in part as follows: (Italics ours).
“The parties hereto for the considerations hereinafter mentioned covenant and agree as follows:.
“6.The lessor shall pay all taxes and water rates, and shall have this lease duly recorded,.”
This, we think was a sufficient compliance with the statutory requirement.
The ruling appealed from must be reversed.